Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 1 of 21 PAGEID #: 384




                                   DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
JANE DOE S.W., an individual,                                   Case No.: 2:19-cv-01194

                Plaintiff,                                      Related Case Nos.: 2:19-cv-00755
                                                                                   2:19-cv-00849
                                                                Judge Marbley
                                                                Magistrate Judge Deavers
        v.
LORAIN-ELYRIA MOTEL INC. d/b/a BEST
WESTERN INN; BEST WESTERN
INTERNATIONAL, INC.; SRI RAM, LLC
d/b/a ECONOMY INN; and BAPA
ASSOCIATES, INC. d/b/a MOTEL 9,
                Defendants.
             PLAINTIFF JANE DOE S.W.’S RESPONSE TO DEFENDANT LORAIN-
                   ELYRIA MOTEL, INC.’S MOTION TO DISMISS

        COMES NOW the Plaintiff, S.W. (the “Plaintiff”), by and through the undersigned

counsel, and respectfully submits the instant Response to Defendant Lorain-Elyria Motel, Inc.’s

(the “Movant” or “Defendant”) Motion to Dismiss (“Response”) in accordance with this

Honorable Court’s Order dated September 12, 2019. In support of her opposition to the

Defendant’s Motions to Dismiss, the Plaintiff provides the following law and argument.

                                         INTRODUCTION

        Despite the Movant’s arguments that the Complaint in this case is insufficient on its face,

other Defendants found the Plaintiff’s initial pleading facially sufficient and answered the

Complaint in turn. See Answer of Defendant BAPA Associates, Inc. ECF No. 25 and Answer of

Sri Ram LLC ECF No. 28. This contradicts many of the Movant’s arguments, both generally and

specifically, that the Complaint is insufficient on its face.

        The United States Supreme Court has discussed the tremendous toll human trafficking has

taken on our society and the major role of the hospitality industry in this specific scourge: “The
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 2 of 21 PAGEID #: 385




private pain and public costs imposed by human trafficking are beyond contention, and motels

provide an obvious haven for those who trade human misery.” 1 The hospitality industry must not

be permitted to continue to knowingly benefit financially – in violation of the Trafficking Victim

Protection Reauthorization Act (“TVPRA”) – by facilitating sex trafficking through renting rooms

to individuals they knew or should have known were engaging in sex trafficking ventures. For the

reasons stated herein, the Movant’s efforts to win dismissal of this case should be summarily

denied.

          I.       RELEVANT FACTS ALLEGED IN THE PLAINTIFF’S COMPLAINT

          The Plaintiff is a survivor of sex trafficking. See ECF No. 1 at ¶ 4. She is a “victim” of sex

trafficking within meaning of the TVPRA. Id. at ¶ 10. She was repeatedly coerced, and compelled

by violent force, into commercial sex acts at the Movant’s hotel. Id. at ¶¶ 54-55. At the Movant’s

hotel, the Plaintiff showed obvious and well-known signs of human trafficking, including physical

deterioration, bruising, failing to make eye contact with others, and unusual lengthy stays. Id. at

¶¶ 55-56. At the Movant’s hotel, the trash can in each particular room often contained an

extraordinary number of used condoms and bottles of lubricants. Id. at ¶ 55. At the Movant’s

hotel, on average three to five buyers would enter and leave the room the Plaintiff was being

harbored in. Id. at ¶ 56. At the Movant’s hotel, the hotel rooms were routinely paid for in cash by

the Plaintiff’s trafficker. Id. at ¶ 55. Each of the rooms at the Defendants’ hotels in which the

Plaintiff was trafficked showed these noticeable signs of sex trafficking boxes of condoms, a large

number of used condoms in the trash, excessive requests for towels and linens, and continued cash

payments. Id.




1City of Los Angeles, Calif v. Patel, 135 S. Ct. 257, 2461 (2015). (Scalia, J., dissenting, joined by Roberts, C.J. and
Thomas, J.).

                                                           2
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 3 of 21 PAGEID #: 386




             At the Movant’s hotel, the Plaintiff saw and was seen repeatedly by hotel staff who failed

to recognize clear signs of sex trafficking, including but not limited to her bruised and haggard

appearance. Id. at ¶ 55. Instead, the Plaintiff was tortured at the Movant’s hotel and her

deterioration as well as the physical evidence of her beatings were ignored. Id. In return, the

Movant knowingly benefited or received something of value from its facilitation or participation

in a venture that they knew or should have known was engaged in sex trafficking. Id. at ¶¶ 66, 88-

89.

      II.       STANDARD OF REVIEW

             Federal courts are empowered to dismiss causes of action in complaints for “failure to state

a claim upon which relief can be granted.” See Fed. R. Civ. P. 12(b)(6). However, such a motion

should not be brought as “a challenge to the plaintiff’s factual allegations.” Golden v. City of

Columbus, 404 F.3d 950, 958-59 (6th Cir. 2005). When presented with a motion to dismiss, a

court must construe the complaint in the light most favorable to the non-moving party. Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008).2 The Sixth Circuit has provided a three-step process for determining a complaint’s

sufficiency under 12(b)(6), in which the trial court must: (1) accept all of plaintiff’s factual

allegations as true; (2) draw all reasonable inferences in plaintiff’s favor; and (3) determine

whether the alleged facts and inferences plausibly give rise to an entitlement to relief. Doe v. Baum,

903 F.3d 575, 581 (6th Cir. 2018).

      III.      THE COMPLAINT MEETS THE REQUIREMENTS OF IQBAL/TWOMBLY
                AND THEREFORE WITHSTANDS A FED. R. CIV. P. 12(B)(6) CHALLENGE


2 The Court is not required to accept mere legal conclusions unsupported by factual allegations, see Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009), and a complaint’s factual allegations “must be enough to raise a right to relief above the
speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The plausibility standard “is not akin to a
probability requirement” but is a “context-specific” inquiry drawing on our “judicial experience and common sense.”
Iqbal, 556 U.S. at 678, 679, (citing Twombly, 550 U.S. at 556, 557) (internal quotations omitted).


                                                          3
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 4 of 21 PAGEID #: 387




     The Movant expresses a general dissatisfaction with the allegations in the Complaint. The

Movant argues that the Plaintiff’s Complaint must be dismissed because the alleged facts lack

specificity or are conclusory. To survive a motion to dismiss under Rule 12(b)(6), the complaint

must contain: (1) enough facts to state a claim to relief that is plausible; (2) more than a formulaic

recitation of the cause of action elements; and (3) allegations that suggest a right to relief above a

speculative level. Estate of Smith ex rel. Richardson v. United States, 590 Fed. Appx. 436, 439

(6th Cir. 2012) (internal quotation marks omitted). All three requirements are met in this case.

The Plaintiff specifically pled facts about how and when she was trafficked at the Movant’s hotel.

See § I supra. Her allegations were certainly sufficient to put the Movant on notice of their

wrongdoing.3 Erickson v. Pardus, 551 U.S. 89, 93 (2007) (holding that the complaint need only

“give the defendant fair notice of what the claim is and the grounds upon which it rests”). The

movant takes issue with the fact that each Defendant is not addressed individually. However,

unlike the case law the movant relies on, in the instant matter the Defendants are all similarly

situated. The complaint clearly articulates that the Defendants are all owners of hotels where the

Plaintiff was regularly trafficked. Traffickers are ultimately businessmen who operate in a regular

and consistent fashion over a duration of time. As a result, the signs of the sex trafficking of the

Plaintiff were the same across the Defendants’ hotels. All that differed across the Defendants’

hotels was the time frame at which the Plaintiff was trafficked at each and those timeframes are

clearly differentiated by the Plaintiff in her Complaint. See ECF No. 1 ¶¶ 49-53. This is

distinguishable from cases such as Brockman v. Chevron U.S.A., Inc., 2010 WL 11538073 *2,

wherein the plaintiffs named a number of varied Chevron corporate entities with varying

responsibilities as defendants, “provid[ed] factual allegations concerning gasoline spills and other


3 In Section III, supra, the Plaintiff responds more specifically to Defendant’s argument that even if the facts were
sufficient to give notice of Plaintiff’s overall allegations, they fail to demonstrate a claim under TPVRA.

                                                         4
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 5 of 21 PAGEID #: 388




contamination that occurred on [a] refinery site over its operational life… but only allege[d] in a

collective manner that defendants are responsible for their injuries,” because in the instant matter

the Plaintiffs complaint clearly asserts that the Defendants are all the owners and operators of their

respective hotels and describes the relationship between Defendant Best Western International and

Defendant Lorain Elyria. See ECF No. 1 ¶¶ 10-17, 58-66.



    IV.      THE PLAINTIFF’S COMPLAINT STATES A SUFFICIENT CLAIM UNDER
             THE TVPRA
          The Trafficking Victim Protection Reauthorization Act (TVPRA), 18 U.S.C. § 1591, et

seq., criminalizes the sex trafficking of children and the sex trafficking of adults by force, fraud,

or coercion. Separately, § 1595 of the TVPRA provides victims of sex trafficking with a civil

remedy against the perpetrators of sex trafficking or the beneficiaries of sex trafficking. See 18

U.S.C. § 1595(a). Count One of the Plaintiff’s Complaint, i.e., “COUNT ONE –Violation of the

TVPRA 18 U.S.C. § 1595 (Against All Defendants)” explicitly and unequivocally states a

beneficiary theory of liability against the Movant pursuant to § 1595 of the TVPRA, and not a

perpetrator theory of liability pursuant to § 1591. See ECF No.1 at ¶¶ 86-90. The Plaintiff’s

references to § 1591(a) in her Complaint are directed toward the Plaintiff’s status as a “victim” of

human trafficking, see Id. at ¶ 90, and the Movant’s participation in a venture which they knew or

should have known was engaged in sex trafficking. See, e.g., Id. at ¶¶ 89, 91. Despite the Movant’s

efforts to conflate the Plaintiff’s factual allegations pursuant to her stated beneficiary liability cause

of action with that of a perpetrator liability cause of action, the Complaint clearly and sufficiently

states a claim for relief under § 1595 of the TVPRA.

             A. The Relevant History of the TVPRA

          Congress passed the Victims of Trafficking and Violence Protection Act in 2000


                                                    5
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 6 of 21 PAGEID #: 389




(“TVPA”). Pub. L. No. 106–386, 114 Stat. 1466 (2000) (codified as amended in Title 22, Chapter

78, and Title 18, Chapter 77, of the U.S. Code). The TVPA has been reauthorized several times

in the years since including 2003, 2005, 2008, 2011, 2013, and 2017. In both the text of the TVPA

and the associated legislative history, Congress revealed a strong intent to provide a means of

recovery for victims of sex trafficking by allowing them to pursue civil actions for human

trafficking violations.

       The 2003 version of 18 U.S.C. 1595(a) was a narrow remedial statute that looked solely to

establish a statutory civil cause of action against perpetrators who were or could have been held

criminally liable for their misconduct, to wit: “An individual who is a victim of a violation of

section 1589, 1590, or 1591 of this chapter may bring a civil action against the perpetrator in an

appropriate district court of the United States and may recover damages and reasonable attorney’s

fees.” See Pub. L. No. 108–193, 117 Stat. 2878 (2003). Therefore, under the 2003 language, only

those criminally liable under § 1591 could be held civilly liable under § 1595. However, in 2008,

18 U.S.C. 1595(a) was intentionally amended with substantially different language that created a

category of defendants that could be held liable civilly even in the absence of criminal culpability.

       By amending 18 U.S.C. § 1595 in 2008 as part of the Trafficking Victim Protection

Reauthorization Act (“TVPRA”), Congress required “whoever,” i.e., all businesses, including

those in the hospitality industry, to comply with the new law or face new civil liability. See

Amended Pub. L. No. 110–457, title II, § 221(2), Dec. 23, 2008 (the TVPRA was amended “by

inserting ‘(or whoever knowingly benefits, financially or by receiving anything of value from

participation in a venture which that person knew or should have known has engaged in an act in

violation of this chapter)’ after ‘perpetrator’”). This amendment to the country’s systemic human

trafficking legislation necessitated a paradigm shift in the entire hospitality industry.



                                                  6
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 7 of 21 PAGEID #: 390




        Compliance with the TVPRA requires businesses to conduct a proactive analysis to

determine whether they financially benefit from participation in a sex trafficking venture.

Businesses in the hospitality industry must take affirmative steps to determine whether they

financially benefit from sex trafficking and if so, prevent sex trafficking on their properties. To

make this determination the hospitality industry must exert some meaningful effort to apprise

themselves of the activities – especially flagrant criminal activities – on location at their hotel

properties.

       The Plaintiff’s assertions of the crucial significance of this change in the statutory language

are supported by well-established principles of statutory interpretation. As a general rule, when

interpreting a statute one must “consider not only the bare meaning of the critical word or phrase

but also its placement and purpose in the statutory scheme.” Holloway v. United States, 526 U.S.

1, 6 (1999) (internal citation and quotations omitted); see also Williams v. Taylor, 529 U.S. 362,

364 (2000) (“In light of the cardinal principles of statutory construction that courts must give effect

to every clause and word of a statute.”). There is “a canon of construction that remedial statutes

should be liberally construed.” Peyton v. Rowe, 391 U.S. 54, 65 (1968). This canon of statutory

construction is especially applicable to the TVPRA considering that the language of 18 U.S.C.

§1595(a) was amended in 2008 to be even broader, for when a “statute is remedial in nature, its

terms must be construed in a liberal fashion.” Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479,

499 (1985).

               B. The Defendant Knowingly Benefited Financially in Violation of § 1595

       Although the law changed, the Defendant chose not to change in response.                   The

Congressionally mandated mechanism to civilly enforce the TVPRA is explicitly stated in § 1595.

Since 2008, victims of sex trafficking have been empowered to bring civil claims against whoever



                                                  7
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 8 of 21 PAGEID #: 391




financially benefits from what they should have known was a sex trafficking venture. The Plaintiff

has plausibly alleged the Movant should have known that they financially benefitted from their

participation in a sex trafficking venture. See, e.g., ECF No. 1 ¶¶ 88-89. The Plaintiff’s theory of

beneficiary liability is expressed in her Complaint as follows: “Defendants knowingly benefited

financially from the presence of traffickers at their hotel properties by consistently renting rooms

where a trafficker repeatedly sold the Plaintiff for sex at Defendants’ hotel properties and

accordingly, participated in the trafficking venture that exploited her by the various means

described herein.” Id. ¶ 89.

       Since 2008, there have been at least three distinct causes of action under § 1595: 1) § 1595

perpetrator trafficking claims against a person who directly violates § 1591(a)(1); 2) § 1595

perpetrator financial beneficiary claims against a person who directly violates § 1591(a)(2); and

3) § 1595 financial beneficiary claims against a civil defendant who has not violated § 1591 at all,

but who “knowingly benefits, financially or by receiving anything of value from participation in a

venture which that person knew or should have known has engaged in an act in violation of this

chapter.” See 18 U.S.C.A. § 1595(a) (emphasis added).

       To state either a perpetrator trafficking claim or a perpetrator financial beneficiary claim,

a victim must allege actual knowledge and knowing participation in the sex trafficking venture

itself because the plaintiff must prove a criminal violation of § 1591. Consequently, a perpetrator

trafficking claim requires knowing participation in the direct sex trafficking activities listed in §

1591(a)(1). Likewise, a perpetrator financial beneficiary claim requires allegations the defendant

“knowingly assist[ed], support[ed], or facilitate[ed]” the direct sex trafficking violation of §

1591(a)(1) and financially benefitted therefrom.

       However, a financial beneficiary claim, as the cause of action alleged in this case, is



                                                   8
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 9 of 21 PAGEID #: 392




markedly different from the perpetrator claims in important ways. In the 2008 amendment to the

TVPRA, Congress determined that civil liability would attach to a financial beneficiary if that

person or entity knew or should have known a venture in which it was engaged involved a violation

of the TVPRA. A financial beneficiary claim, therefore, need not allege knowing assistance or

actual knowledge that the venture in which the defendant participated violated the TVPRA, only

that the defendant should have known the venture from which it benefitted violated the TVPRA.

By providing this distinct explicit constructive knowledge standard, Congress determined that the

definition of “participation in a venture” from § 1591(e)(6) did not apply to financial beneficiary

claims under § 1595.

        The availability of both a financial beneficiary claim and a perpetrator financial beneficiary

claim has created confusion as litigants have stretched for cites from the scant case law applying

the neoteric statutory scheme. However, the distinction between the knowledge requirement of

the perpetrator claims and the constructive knowledge requirement of the financial beneficiary

claim is crucial in this case. Criminal cases prosecuting violations of § 1591 such as United States

v. Afyare, 632 F. App’x 272, 286 (6th Cir. 2016) are inapposite to civil financial beneficiary claims

because in Afyare the Sixth Circuit was only considered conduct which Congress criminalized

under § 1591(a)(2). As discussed, a criminal violation of § 1591(a)(1)–(2) requires actual knowing

participation in the sex trafficking venture, while a financial beneficiary claim for civil recourse

does not require intentional participation in a sex trafficking venture.

   V.      The Movant Participated in a Venture that They Knew or Should Have Known
           Engaged in Sex Trafficking
        The Movant misapplies the legal standard of knowledge that the Plaintiff must allege in

this case. The legal standard stated in Noble v. Weinstein and cited by the Movant is not applicable

to this case. See ECF No. 40 at 5. Instead, the source of the appropriate legal standard in this case


                                                  9
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 10 of 21 PAGEID #: 393




is the language of 18 U.S.C. § 1595, as it is cited in the title of Count One of the Plaintiff’s

Complaint. ECF No. 1 at ¶ 88-89. Accordingly, the Movant is liable for Plaintiff’s damages if they:

(1) knowingly benefitted; (2) from participation in a venture; (3) that they knew or should have

known engaged in sex trafficking.” 18 U.S.C. § 1595(a) (emphasis added).

        The Movant’s reliance on Noble is misplaced because the plaintiff in Noble did not allege

a single financial beneficiary claim under § 1595 but instead brought only perpetrator claims

against the defendants in that case. 4 As discussed above, perpetrator claims are separate and

distinct from financial beneficiary claims. Because the plaintiff’s claims in Noble alleged only that

the defendants were the actual perpetrators of violations of § 1591, the plaintiff had to prove those

violations against the defendants. Since § 1591 is a criminal statute, a showing of at least a reckless

disregard is explicitly required, and the holding in Ayfare applied.

        By distinct contrast, § 1595 does not require such a showing of intent and does not restrict

the realm of possible civil suits to only those against defendants who have actually violated § 1591

themselves. “Reckless disregard” and “should have known” are not interchangeable levels of

scienter. Reckless disregard is conscious indifference, while “should have known” is the well-

known standard of knowledge, also referred to as constructive knowledge. See Brewster v. La

Quinta Inns, Inc., 142 F.3d 432 (6th Cir. 1998) (analyzing a hotel’s duty of care under Louisiana

negligence law, the Sixth Circuit explained the standard as “should have known (i.e., had

constructive knowledge)”). Constructive knowledge is the “[k]nowledge that one using reasonable

care or diligence should have, and therefore that is attributed by law to a given person.”

Constructive Knowledge, Black’s Law Dictionary (11th ed. 2019).



4The counts pled in Noble were specifically: (1) “Violation of 18 U.S.C. § 1591”; (2) Participation in a Venture in
Violation of 18 U.S.C. § 1591”; (3) Participation in a Venture in Violation of 18 U.S.C. § 1591”; (4) Aiding and
Abetting Violation of 18 U.S.C. § 1591”; (5) Aiding and Abetting Violation of 18 U.S.C. § 1591”. Noble v. Weinstein,
No. 1:17-cv-09260-RWS (Feb. 20, 2018).

                                                        10
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 11 of 21 PAGEID #: 394




       For a criminal conviction under § 1591 a defendant’s knowledge of the nature of the sex

trafficking venture is understandably required. This requisite mens rea is referenced explicitly in

the definition of § 1591(e) (4): “The term ‘participation in a venture’ means knowingly assisting,

supporting, or facilitating a violation of subsection (a) (1).” All of the definitions in § 1591 are

expressly limited to the criminal context at issue in § 1591 by subsection § 1591(e) which

deliberately begins, “In this section...” (emphasis added).

       While courts at times may “presume that the same term has the same meaning when it

occurs here and there in a single statute,” that presumption is not “irrebutable” and “readily yields

whenever there is such variation in the context in which the words are used as to reasonably

warrant the conclusion that they were employed in different parts of the act with different intent.”

See Envtl. Def. v. Duke Energy Corp., 549 U.S. 561, 574 (2007) (quoting Atlantic Cleaners and

Dyers, Inc. v. United States, 286 U.S. 427, 433 (1932)). The Supreme Court has unanimously

agreed that it “understand[s] that ‘[m]ost words have different shades of meaning and consequently

may be variously construed, not only when they occur in different statutes, but when used more

than once in the same statute or even in the same section.’” Id. (quoting Atlantic Cleaners and

Dyers, Inc. v. United States, 286 U.S. at 433). These principles are especially true when “the

language at issue has a plain and unambiguous meaning with regard to the particular dispute in the

case. Our inquiry must cease if the statutory language is unambiguous and ‘the statutory scheme

is coherent and consistent.’” Robinson, 519 U.S. 337, 340 (1997) (quoting United States v. Ron

Pair Enters., Inc., 489 U.S. 235, 240 (1989)).

       Therefore, the plain language of § 1595 irrefutably demonstrates that the definition of

“participation in a venture” from § 1591(e)(4) cannot apply to “participation in a venture” as used

in § 1595(a). If the definition from § 1591 did apply to § 1595(a) then civil liability would be



                                                 11
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 12 of 21 PAGEID #: 395




limited to criminal perpetrators and most of § 1595(a) – everything in parentheses – would be

rendered meaningless. Because if a person knowingly supports or facilitates a violation of §

1591(a)(1) as the definition in § 1591(e)(4) provides, then that person has criminally violated §

1591(a)(2) and is in fact a perpetrator. Therefore this interpretation cannot apply because courts

must “avoid a reading which renders some words altogether redundant.” Gustafson v. Alloyd Co.,

513 U.S. 561, 574 (1995). See also United States v. Ballinger, 395 F.3d 1218, 1236 (11th Cir.

2005) (“statutes should be construed so that ‘no clause, sentence, or word shall be superfluous,

void, or insignificant.’” (quoting United States v. Aldrich, 566 F.3d 976, 978–79 (11th Cir. 2009))).

As such, the words “should have known” in § 1595(a) were understandably not included by

Congress for no purpose.

        The Movant ignores the specific and clear differences between criminal liability and

associated civil claims against perpetrators under § 1591, and the civil liability of beneficiaries

under § 1595. In order to state a claim for the latter, the Plaintiff need only allege that the Movant

should have known they were benefitting financially from a sex trafficking venture. And the

Plaintiff has so alleged.

        The Movant also argues the Plaintiff cannot show some participation in the sex trafficking

act venture. ECF No. 40 at 5. Again, as discussed herein, in order to state a financial beneficiary

claim the Plaintiff does not have to show that the Defendant participated in any sex trafficking act

itself. Here, the sex trafficking venture which exploited the Plaintiff took place in the hotel rooms

owned and/or operated by the Movant. The sex trafficking venture is inextricably intertwined with

the Movant’s provision of hotel rooms as the resulting financial benefits are from the provision of

hotel rooms in which the sex trafficking of the Plaintiff occurred. The defendants in the instant

matter are in the business of renting hotel rooms. Even if the rooms are rented to a sex trafficker



                                                 12
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 13 of 21 PAGEID #: 396




so that they can comfortably advertise the sale of the Plaintiff for commercial sex in said rooms,

and sex buyers know they can frequent the Movant’s hotel properties to purchase sex with no

repercussions, the primary directive of the enterprise is fulfilled. The Movant knows that sex

trafficking occurs in hotel rooms and more specifically in their hotel rooms, and by harboring it

and profiting from it in their normal course of business they arguably become part of the sex

trafficking venture. Nevertheless, the threshold for liability in the instant case is simply premised

on whether the Movant should have known about the sex trafficking venture operating out of their

hotels and from which they financially benefitted.

       The Movant’s motion to dismiss suggests that their penultimate defense is that their

participation in a sex trafficking venture, by renting rooms to the sex trafficking venture and

financially benefitting from those rentals, cannot amount to liability because they turned a blind

eye to sex trafficking in their businesses. ECF No. 40 at 5 While willful blindness is no doubt the

industry status quo, Congress determined in 2008 that willful blindness was no longer a defense

to liability under § 1595. See also Global-Tech Appliances v. SEB, 131 S. Ct. 2060, 2070 (2011)

(applying the established criminal law doctrine in the civil context in a patent case and stating, “It

is also said that persons who know enough to blind themselves to direct proof of critical facts in

effect have actual knowledge of those facts.”) (internal citations omitted).

       VI.      THE PLAINTIFF’S COMMON LAW CLAIMS PREVAIL
             A. Negligence and Premises Liability (Counts III and IV)

       As an innkeeper, the Movant has a special relationship with the Plaintiff. Bailey v. United

States, 115 F. Supp.3d 882, 883 (N.D. Ohio 2015) (citing Restatement (Third) of Torts: Phys. &

Emot. Harm § 40). An innkeeper in Ohio must exercise reasonable care, with its liability founded

in the same principles governing individuals entering premises at the owner’s invitation and

injured through a dangerous condition on the premises. Mizenis v. Sands Motel, Inc., 362 N.E.2d

                                                 13
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 14 of 21 PAGEID #: 397




661, 664 (6th Dist.1975). Historically there was greater responsibility proscribed to innkeepers.

This duty consisted of protecting guests against unreasonable risk of physical harm, and providing

first aid after knowledge or reason to know that a guest is ill or injured, and, “to care for them until

they can be cared for by others.” See Restatement (Second) of the Law of Torts, § 314A (2). At

common law, the degree or kind of care required of an innkeeper “is the highest kind of care known

to the law, like that required of a common carrier, and it is imposed by public policy.” Fuller v.

Coats, 18 Ohio St. 343, 348 (1868). The source of the innkeeper’s liability still holds true in that

“the wayfaring traveler...exposed on his journey… ha[s] little protection when [seeking] at night

temporary refuge at the wayside inns …and [that] hence there grew up the salutary principle that

a host owed to his guest the duty not only of hospitality, but also of protection.” Crapo v. Rockwell,

48 Misc. 1, 94 N. Y. Supp. 1122 (1905).

        Under Ohio law specifically, the once respected innkeeper owes “a standard of ordinary

care in providing security for its guests [and] [i]f there are special circumstances such as previous

assaults in the motel or that the motel is located in a high crime area, ordinary care may require

additional security measures.” Meyers v. Ramada Inn of Columbus 14 Ohio App.3d 311, 313 (10th

Dist. 1984). The Complaint sets forth a myriad of examples of inadequate guest safety that would

create liability for the defendants under a traditional analysis of an innkeeper’s duties. ECF No. 1

at ¶ 96 and 106. The Movant failed to exercise reasonable care in their acts, omissions, and

commissions, as outlined in the Complaint and above in regards to the dangerous condition that is

the prevalence of sex trafficking at the Movant’s hotels. Id. The Plaintiff included references to

news articles and review sites in the Complaint to effectively demonstrate the common, easily

accessible knowledge that sex trafficking occurs regularly at properties such as the Movant’s.




                                                  14
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 15 of 21 PAGEID #: 398




        Plaintiff alleges and maintains that the Movant knew or should have known of the

substantial risk of harm, in the form of human trafficking, occurring on its premises, which under

Ohio law is sufficient to impose upon them a duty to protect the Plaintiff. Heimberger v. Zeal

Hotel Group Ltd., 42 N.E. 3d 323, 330 (Ohio Ct. Apps. 2015). Heimberger employs that “the

foreseeability of criminal acts, examined under the test of whether a reasonably prudent person

would have anticipated an injury was likely to occur, will depend on the totality of the

circumstances…consider[ing] prior similar incidents, the propensity for criminal activity too occur

on or near the location of the business, and the character of the business.” Id at 330. The Plaintiff’s

complaint describes how entrenched human trafficking is in the hospitality industry and how there

have been routine efforts to educate the hospitality industry on identifying and preventing human

trafficking at their hotels. See ECF No. 1, 5-12. This state of affairs for the hospitality industry, in

conjunction with the media coverage of human trafficking at similar Best Western © properties,

makes human trafficking a foreseeable harm from which the Movants have a duty to protect their

guests. Furthermore, since human trafficking is a foreseeable harm, reasonable care by the

Movants would include adequately training staff to identify all of the possible signs of human

trafficking and taking reasonable security measures.

            B. Unjust Enrichment (Count V)

        In stating her claim for unjust enrichment, the Plaintiff has adequately alleged that: (1)

Plaintiff conferred a benefit upon the Movant; (2) the Movant had knowledge of the benefit; and

(3) it would be unjust for the Movant to keep the benefit without payment. Hambleton v. R.G.

Barry Corp., 465 N.E. 2d 1298, 1302 (Ohio 1984). As stated by the Ohio Supreme Court, “unjust

enrichment of a person occurs when he has and retains money or benefits which in justice and

equity belong to another.” Hummel v. Hummel, 14 N.E.2d 923, 927 (1938). The Movant



                                                  15
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 16 of 21 PAGEID #: 399




financially benefitted and enriched themselves at the Plaintiff’s expense through increased profits

from renting rooms to those looking to sexually exploit Plaintiff; increased profits due to lower

operation costs by failing to implement human trafficking training for their employees; increased

profits from refusal to install proper security devices in common areas of the premises; and many

other benefits at the expense of the Plaintiff’s safety that is owed to her as a guest on the premises.

See ECF No.1 at ¶ 113. The Movant is alleged to have known the pervasiveness of human

trafficking on similar properties under the same flag. Id. at ¶¶ 66-76. There have been several

arrests made at Best Western® branded hotels throughout the United States, and even in Ohio and

the Sixth Circuit, for sex trafficking operations. Id. at ¶¶ 68-75. Therefore, it is unjust for the

Movant to keep the financial benefit from the rental of rooms in which the Plaintiff was trafficked

without payment to the Plaintiff. It is inequitable for the Movant to retain such increased profits

obtained through the Movant’s knowledge of the trafficking and sexual exploitation of the

Plaintiff.

    VII.     VENUE IS PROPER IN THE SOUTHERN DISTRICT

              The federal venue statute, 28 USC 1391(b)(1), clearly states that a civil action may

be brought “in a judicial district in which any defendant resides, if all defendants are resident of

the State in which the district is located.” The movant failed to also include 28 USC 1391 (d)

which explains that:

       For purposes of venue…in a State which has more than one judicial district and in which
       a defendant that is a corporation is subject to personal jurisdiction … such corporation shall
       be deemed to reside in any judicial district …within which its contacts would be sufficient
       to subject it to personal jurisdiction if that district were a separate State and, if there is no
       such district, the corporation shall be deemed to reside in the district within which it has
       the most significant contacts.
      Defendant Best Western International, Inc. has considerable contacts with the State of Ohio

and it is the Plaintiff’s position that by having a registered agent in Ohio, filing with the Ohio



                                                  16
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 17 of 21 PAGEID #: 400




Secretary of State, and operating 44 Best Western© hotels all over the State of Ohio, Defendant

Best Western International, Inc. has purposefully availed itself of the State of Ohio’s laws. See

ECF No. 1 at ¶ 13. Furthermore, since the actions giving rise to the instant claims occurred at a

Best Western© Hotel in Ohio this Court has specific personal jurisdiction over Defendant Best

Western International, Inc. Consequently, since Ohio is a multiple district state, Defendant Best

Western International, Inc. would be deemed a resident of the district where it has the most

substantial contacts or where it would satisfy a personal jurisdiction analysis and because

Defendant Best Western International, Inc.’s registered resident agent is located in the Southern

District of Ohio at 50 West Broad Street, Suite 1330, Columbus that alone tips the scales to

determine that is where Defendant Best Western International, Inc. is deemed to be a resident of.

As a result, venue is clearly proper in the Southern District of Ohio. It is also important to consider

that this case is closely related to three other cases currently pending in the Southern District of

Ohio which share similar factual allegations and legal issues.

                                              CONCLUSION

       The Plaintiff’s Complaint thoroughly and robustly states the factual basis for her claims

and otherwise properly states her claims for relief pursuant to § 1595 of the TVPRA and at

common law. In the event the Court is inclined to grant some or all of the Movant’s request for

dismissal, the Plaintiff would ask for the right to re-plead following a course of well-cabined

discovery. Under these circumstances, leave to amend should be freely granted in the interests of

justice and fairness pursuant to Fed. R. Civ. P. 15. As the Plaintiff has asserted throughout her

oppostion, the Movant’s request for dismissal is unfounded and contradicted by the allegations

stated in the Complaint. This is especially true given that Defendants in the case have already




                                                  17
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 18 of 21 PAGEID #: 401




found this Complaint to be facially sufficient as evidenced by their Answers on file. Accordingly,

the motion to dismiss is due to be denied in its entirety.

       WHEREFORE premises considered, the Plaintiff respectfully requests that this Honorable

Court deny the Movant’s request for dismissal and enter an Order denying Defendant Lorain-

Elyria Motel, Inc.’s motion to dismiss the Plaintiff’s Complaint.

Done this the 30th day of September, 2019.

                                               RESPECTFULLY SUBMITTED,

                                               PLAINTIFF,
                                               By Her Attorneys,

                                               /s/ Samantha A Breakstone
                                               Samantha A. Breakstone, Esq. (Pro Hac Vice)
                                               Paul Pennock, Esq. (Pro Hac Vice)
                                               Weitz & Luxenberg, PC
                                               700 Broadway
                                               New York, NY 10003
                                               T: (212) 558-5672
                                               F: (212) 344-5461
                                               Email: sbreakstone@weitzlux.com
                                               Email: ppennock@weitzlux.com

                                               and

                                               Pamela Borgess, Esq. (0072789)
                                               BORGESS LAW, LLC
                                               6800 W. Central Ave. Ste E
                                               Toledo, OH 43617
                                               T: (567) 455-5955
                                               F: (567) 661-1795
                                               Email : pborgess@BorgessLaw.com

                                               and

                                               Kimberly A. Dougherty, Esq. (Pro Hac Vice)
                                               Andrus Wagstaff, P.C.
                                               19 Belmont Street
                                               South Easton, MA 02375
                                               T: (508) 230-2700

                                                 18
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 19 of 21 PAGEID #: 402




                                     F: (303) 376-6361
                                     Email: kim.dougherty@andruswagstaff.com

                                     and

                                     Megan A. Bonanni, Esq. (Pro Hac Vice)
                                     Pitt, McGehee, Palmer & Rivers, P.C.
                                     117 West 4th Street, Suite 200
                                     Royal Oak, MI 48067
                                     T: (248) 939-5081
                                     Email: mbonanni@pittlawpc.com




                                        19
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 20 of 21 PAGEID #: 403




                                     CERTIFICATE OF SERVICE

         I hereby certify that on the 30th day of September, 2019, I electronically filed the foregoing

Response to Defendant Lorain-Elyria Motel, Inc.’s Motion to Dismiss with the Clerk of Courts

using the CM/ECF systems, which will send notification of such filing to CM/ECF participants.


                                                     /s/ Samantha A Breakstone
                                                     Samantha A. Breakstone, Esq. (Pro Hac Vice)
                                                     Paul Pennock, Esq. (Pro Hac Vice)
                                                     Weitz & Luxenberg, PC
                                                     700 Broadway
                                                     New York, NY 10003
                                                     T: (212) 558-5672
                                                     F: (212) 344-5461
                                                     Email: sbreakstone@weitzlux.com
                                                     Email: ppennock@weitzlux.com


Jennifer Hageman, Esq.
Paul J. Cosgrove, Esq.
Ulmer & Berne LLP
600 Vine Street, Suite 2800
Cincinnati, Ohio 45202-2309
Telephone: (513) 698-5000
Fax: (513) 698 -5001
Email: jhageman@ulmer.com
Email: pcosgrove@ulmer.com

Sarah M. Benoit, Esq.
Ulmer & Berne LLP
65 East State Street, Suite 1100
Columbus, Ohio 43215
Telephone: (614) 229-0016
Facsimile: (614) 229-0017
Email: sbenoit@ulmer.com

Constantine J. Passodelis, Esq.
Jones Passodelis, PLLC
Gulf Tower, Suite 3410
707 Grant Street
Pittsburgh, PA 15219
Telephone: (412) 315-7272
Fax: (412) 315-7273
Email: dpassodelis@jonespassodelis.com

Attorneys for Defendant, Best Western International, Inc.




                                                        20
Case: 2:19-cv-01194-ALM-EPD Doc #: 57 Filed: 09/30/19 Page: 21 of 21 PAGEID #: 404



Kenneth A. Calderone, Esq.
Catherine E. Nagy, Esq.
Hanna, Campbell & Powell, LLP
3737 Embassy Parkway, Suite 100
Akron, Ohio 44333
Telephone: (330) 670-7340
Fax: (330) 670-7458
Email: kcalderone@hcplaw.net
Email: cnagy@hcplaw.net

Attorneys for Defendant, Lorain-Elyria Motel Inc. d/b/a Best Western Inn
William B. Benson, Esq.
Matthew Stephen Teetor, Esq.
Molly R. Gwin, Esq.
Isaac, Wilkes, Burkholder & Teetor, LLC
2 Miranova Place, Suite 700
Columbus, OH 43215

Attorneys for Defendant, SRI Ram, LLC d/b/a Economy Inn

Jonathan P. Blakely, Esq.
P.O. Box 217
Middlefield, OH 44062
(440) 339-1201
(440) 632-9091 Fax
jblakelylaw@windstream.net

Attorneys for Defendant, BAPA Associates, Inc. d/b/a Motel 9




                                                       21
